No. 13744
          IN THE SUPREME COURT OF THE STATE OF MONTANA

                             1978


THOLMAS P. McGUINN,
                 Defendant and Appellant,


THE STATE OF MONTANA,
                 Plaintiff and Respondent.


Appeal from:    District Court of the Second Judicial District,
                Honorable Arnold Olsen, Judge presiding.
Counsel of Record:
     For Appellant:
          Leonard J. Haxby argued, Butte, Montana
          Daniel R. Sweeney argued, Butte, Montana
     For Respondent:
          Hon. Mike Greely, Attorney General, Helena, Montana
          Denny Moreen argued, Assistant Attorney General,
           Helena, Montana
          John G. Winston, County Attorney, Butte, Montana
          Craig G. Phillips argued, Deputy County Attorney,
           Butte, Montana


                               Submitted:   March 7, 1978
                                 Decided: ?U#   '   1378
                 i   ,:g
         1 .'
          L          %dl
Filed:   dub'
M r . J u s t i c e John C. Harrison d e l i v e r e d t h e Opinion of t h e Court:


           This i s an appeal by defendant Thomas P. McGuinn from

t h e f i n a l judgment entered on a jury v e r d i c t of g u i l t y of de-

l i b e r a t e homicide i n t h e D i s t r i c t Court, S i l v e r Bow County.

           The body of Mrs. LaRae Alley was found on May 30, 1976,

a t approximately 2:00 p.m.           i n an a r e a l o c a t e d approximately

10 miles south of Butte, Montana.                 The cause of death was four

b u l l e t wounds i n t h e head.      Time of death was estimated t o be

between 5 a.m. of t h e morning of May 30 and 1 p.m.                     that after-

noon.

           Defendant was f i r s t questioned concerning t h e murder on

o r about May 30, 1976.           N charges r e s u l t e d from t h i s questioning.
                                   o

L a t e r , on June 2, 1976, defendant was a r r e s t e d and placed i n

custody by t h e S i l v e r Bow County s h e r i f f ' s o f f i c e on another

charge.     A t t h a t time t h e c l o t h i n g of t h e defendant was taken from

him and s e n t t o t h e FBI laboratory i n Washington, D.C.                  f o r analysis

i n connection with t h e murder of LaRae Alley.

           On August 5 , 1976, defendant was charged by Information

with t h e crime of d e l i b e r a t e homicide.        T r i a l commenced on February

15, 1977.      During t h e t r i a l the s t a t e o f f e r e d d i r e c t and circum-

s t a n t i a l evidence tending t o prove defendant committed t h e crime.

C o n t r a r i l y , defendant maintained h i s innocence throughout t h e

t r i a l , t e s t i f y i n g on h i s own behalf and i n s i s t i n g he was n o t

i n t h e a r e a a t t h e time t h e crime was committed.

           On February 23, 1977, defendant was found g u i l t y of t h e

crime of d e l i b e r a t e homicide by a jury v e r d i c t .       From t h i s v e r d i c t

and subsequent judgment, defendant appeals.

           Defendant p r e s e n t s numerous i s s u e s f o r review by t h i s

Court.     The determinative i s s u e i s whether t h e r e i s s u f f i c i e n t
s u b s t a n t i a l , c r e d i b l e evidence t o support t h e jury v e r d i c t ?      The

balance of t h e claimed e r r o r s i s a l l e g e d t o be cumulative and taken

together amounts t o r e v e r s i b l e e r r o r .

            The standard used by t h i s Court when reviewing t h e v e r d i c t

of a jury i s s e t f o r t h i n S t a t e v. Merseal, (1975), 167 Mont. 412,



                       "This Court remains evermindful of one
             fundamental r u l e         -- t h a t questions of f a c t must
             be determined s o l e l y by t h e j u r y , and t h a t given
             a c e r t a i n l e g a l minimum of evidence, t h i s Court
             on review w i l l n o t s u b s t i t u t e i t s judgment f o r
             t h a t of t h e jury.       ***

                        "On appeal we examine t h e evidence t o de-
             termine whether t h e v e r d i c t i s supported by sub-
             s t a n t i a l evidence. I n s o doing, we view t h e
             evidence i n t h e l i g h t most favorable t o t h e S t a t e .
             * * *"       167 Mont. 415.

            The s t a t e o f f e r e d evidence t o show defendant had t h e

opportunity to-murder M r s . Alley.                    The time element connecting

defendant with t h e crime i s :                On May 30, M r s . Alley l e f t h e r

home a t approximately 8:25 t o 8:30 a.m. t o d e l i v e r g a s o l i n e t o

h e r husband on Continental Drive.                     O t h a t same morning, de-
                                                         n

fendant l e f t t h e D & M Bar, located i n B u t t e , a t approximately

7:30 a.m.        H i s v e h i c l e was seen on t h e road leading t o t h e scene

of t h e crime a t approximately 8:00 a.m.                    Defendant's v e h i c l e

was again seen on t h a t road d r i v i n g toward Butte from t h e scene

of t h e crime a t a high r a t e of speed between 8:45 and 8:50 a.m.

            A d e t e c t i v e i n v e s t i g a t i n g the crime t e s t i f i e d t o making

s e v e r a l t r i p s between t h e v i c t i m ' s house and t h e murder scene.

He found i t took from 10-12 minutes t o cover the r o u t e , i f one

t r a v e l e d w i t h i n t h e speed l i m i t s .

             I n a d d i t i o n t o t h e time element, a p a i r of sunglasses

found a t t h e crime scene, a f t e r t h e i n i t i a l discovery of t h e body,
was circumstantiZilly linked t o defendant.                    Testimony was a l s o given

t h a t a man matching defendant's d e s c r i p t i o n purchased a new p a i r

of sunglasses on t h e evening of May 30.

           Next, t h e s t a t e produced evidence t o demonstrate defendant

had t h e means t o murder Mrs. Alley.                Defendant consented t o a

search of h i s home which produced an unusual .38 s h o r t S & W

box of b u l l e t s and a suspected . 3 8 Smith & Wesson weapon.                        Three

Federal Bureau of I n v e s t i g a t i o n laboratory e x p e r t s gave testimony:

           I r a Holland, a s p e c i a l agent f o r t h e F B I , t e s t i f i e d con-

cerning t h e neutron a c t i v a t i o n a n a l y s i s performed on t h e b u l l e t s

removed from t h e v i c t i m ' s head.        From t h i s a n a l y s i s t h e agent s t a t e d

t h e b u l l e t s were s i m i l a r enough i n elemental composition t o have

come from t h e same box of c a r t r i d g e s a s those taken i n t h e consent

search a t defendant's home.              This f i n d i n g was confirmed by t h e

defense expert.

           The b u l l e t s recovered from t h e v i c t i m were i d e n t i f i e d

a s .38 S 6 W caliber bullets.               The b u l l e t s taken a t defendant's

home were a l s o . 3 8 S & W . B a l l i s t i c s i n d i c a t e d t h e b u l l e t s were

f i r e d from a b a r r e l with f i v e grooves plus a right-hand t w i s t .

Testimony was given t h a t t h e .38 S & W b u l l e t i s an unusual . 3 8

s h o r t c a r t r i d g e intended f o r use i n revolvers.

           James B. Bollenbach, an FBI a g e n t , t e s t i f i e d t h e . 3 8 S & W

s h o r t c a r t r i d g e when compared t o modern ammunition i s of r e l a t i v e l y

low power.       This evidence corresponded with t h e p a t h o l o g i s t ' s

testimony t h a t t h e b u l l e t s removed from the v i c t i m were of a low

energy type, not o f t e n seen i n modern times.                  The p a t h o l o g i s t ,

basing h i s observation on 30 years of experience, was of t h e

opinion t h a t modern ammunition i s s u f f i c i e n t l y powerful t h a t t h e

s k u l l i s massively f r a c t u r e d and i n most i n s t a n c e s t h e b u l l e t
p e n e t r a t e s t o t h e opposite s i d e of t h e s k u l l o r e x i t s .     In this

case t h e b u l l e t only penetrated t h e b r a i n f o r a d i s t a n c e of

approximately one inch a f t e r passing through the s k u l l .

              Defendant's .38 f i t t h e general d e s c r i p t i o n of t h e

.38 S & W b u t it was n o t i d e n t i f i e d a s the murder weapon.

              James Hilverda, another FBI s p e c i a l a g e n t , t e s t i f i e d t h a t

f i b e r s on t h e c l o t h i n g of t h e victim-          microscopically s i m i l a r

t o f i b e r s contained i n a sweater belonging t o defendant.                        Those

f i b e r s could have come from t h e defendant's sweater, b u t n o t t o

t h e exclusion of a l l t h e o t h e r garments.

              F i n a l l y , impeaching evidence was given by defendant while

t e s t i f y i n g i n h i s own b e h a l f .   A t t r i a l , defendant s t a t e d he went

t o a M r . ~ o g e r ' sresidence on Continental Drive.                    The s t a t e pro-

duced a p r i o r statement taken by S h e r i f f Hagel where defendant

denied making any t r i p s on Continental Drive on May 30.

              Defendant claimed he was i n a b a r a t 8:00 a.m. on t h e

morning of May 30.              Two witnesses t e s t i f i e d t o seeing defendant

t r a v e l i n g on Continental Drive around 8 a.m.

              Defendant submitted t o a swab t e s t t o determine t h e l a s t

t i m e he f i r e d a gun.         During the t e s t , defendant gave four s e p a r a t e

s t o r e s concerning t h e l a s t time he f i r e d a gun.              The f i n a l s t o r y
      !t
was        two days ago", which was t h e day of t h e homicide.

              John Whelan t e s t i f i e d defendant requested him t o g e t

defendant a s u b s t i t u t e gun while both were i n t h e S i l v e r Bow County

jail.       Defendant denied t h i s testimony.

              F i n a l l y , defendant t e s t i f i e d he b a r e l y knew t h e v i c t i m

and had never s o c i a l i z e d with h e r .          John Whelan t e s t i f i e d defendant

t o l d him he knew t h e victim.

              Carol Ann Gilmore t e s t i f i e d she saw defendant and t h e

v i c t i m , arm-in-arm, going i n t o a r e s t a u r a n t approximately a year
before t h e shooting.              She was p o s i t i v e of h e r i d e n t i f i c a t i o n of

both persons.

            Defendant was placed near t h e scene of the crime.                                  De-

fendant was shown t o have t h e means t o commit t h e crime.                                  Finally,

defendant c a s t doubt on h i s own p l e a of innocence by being

impeached on t o p i c s c l o s e l y r e l a t e d t o h i s a c t i v i t i e s surrounding

t h e crime.

            Defendant's remaining i s s u e s w i l l be reviewed i n accord

with h i s theory of cumulative e r r o r .                   I n urging t h e d o c t r i n e of

cumulative e r r o r , defendant r a i s e s 16 s p e c i f i c a t i o n s of a l l e g e d

e r r o r s claiming t h a t t h e aggregate of these e r r o r s , when taken

a s a whole, constlitntes p r e j u d i c i a l e r r o r and hence a r e r e v e r s i b l e .

            This Court i s n o t o b l i g a t e d t o r e f u t e a l l of these a l l e g e d

e r r o r s where t h e e r r o r s a r e bald a s s e r t i o n s , absent any s p e c i f i c

argument o r a u t h o r i t y , o r a r e a l l e g a t i o n s which can be c l a s s i f i e d

a s n i t p i c k i n g and void of d e f i n a b l e p r e j u d i c e .      W w i l l , however,
                                                                                e

b r i e f l y answer t h e s e contentions i n l i g h t of t h e Court's r u l i n g

on t h e d o c t r i n e of cumulative e r r o r i n S t a t e v. Meidinger, (1972),

160 Mont. 310, 321, 502 P.2d 58, where t h e Court s a i d :

            "   ***We       cannot accept t h i s contention.
            Defendant i n i n t e r p r e t i n g t h i s d o c t r i n e p o i n t s
            o u t 33 s e p a r a t e s p e c i f i c a t i o n s of a l l e g e d e r r o r s
            and claims t h a t t h e aggregate of t h e s e e r r o r s
            when taken a s a whole c o n s t i t u t e s p r e j u d i c i a l
            e r r o r . This d o c t r i n e , i f i t i n f a c t e x i s t s ,
            presumes t h a t a l l 33 a l l e g a t i o n s a r e e r r o r s . I f
            (Emphasis supplied.)

            Here, defendant a t t h e o u t s e t contends the Information was

n o t based on s u f f i c i e n t probable cause.                 Section 95-1301, R.C.M.

1947, provides i n p e r t i n e n t p a r t :

            "* *      *If it appears t h e r e i s probable cause t o
            b e l i e v e t h a t an offense has been committed by
            t h e defendant t h e judge s h a l l g r a n t leave t o f i l e
            t h e information          ***.I1
            The c o u r t may r e l y on t h e presence of p r o b a b i l i t i e s .

            "*   **    a mere p r o b a b i l i t y i s s u f f i c i e n t f o r
            probable cause, a prima f a c i e showing n o t being
            necessary. Also a f f i d a v i t s of probable cause
            a r e s u b j e c t t o much l e s s rigorous standards than
            t h e a d m i s s i b i l i t y of evidence."      S t a t e v. Miner,
            (1976), 169 Mont. 260, 264, 546 P.2d 252.

            W have reviewed t h e a p p l i c a t i o n f o r leave t o f i l e t h e
             e

Information.          The county a t t o r n e y presented a l a r g e a r r a y of f a c t s .

Probable cause t o b e l i e v e t h a t an offense was committed by t h e

defendant appears from t h e s e f a c t s .

            Defendant's second contention i s t h a t a t o t a l of 17

e x h i b i t s were improperly admitted i n t o evidence.                    Defendant

has apparently r a i s e d a s e r r o r every e x h i b i t t o which he objected

i n some manner during t r i a l .             Eight of t h e e x h i b i t s were objected

t o on t h e grounds of l a c k of proper foundation.

            "  ***         A determination of whether a foundation
            has been properly l a i d i n o r d e r t o introduce
            e x h i b i t s i n t o evidence r e s t s with t h e lower c o u r t
            and such a determination w i l l n o t be overturned
            u n l e s s t h e r e i s a c l e a r abuse of d i s c r e t i o n   **
                                                                               *."
            S t a t e v. Olsen, (1968), 152 Mont. 1, 10, 445 P.2d
926.

N abuse of d i s c r e t i o n i s present i n t h i s case.
 o                                                                          I f an e x h i b i t

has been shown t o be connected with t h e crime and i d e n t i f i e d a s

such, i t i s s u f f i c i e n t .    S t a t e v. Wilroy, (1967), 150 Mont. 255,

259, 434 P,2d 138.             The i t e m s i n question           were shown t o be

connected with t h e crime.

            Eight o t h e r e x h i b i t s were objected t o on t h e grounds of

relevancy.         Evidence i s considered r e l e v a n t i f i t n a t u r a l l y and

l o g i c a l l y tends t o e s t a b l i s h a f a c t i n i s s u e .   S t a t e v. Sanders,

(1971), 158 Mont, 113, 117,118, 489 P.2d 371.                             Exhibits con-

t a i n i n g b u l l e t s from the crime and photographs of t h e crime

scene have been found t o be admissible.                         S t a t e v. A l l i s o n , (1948),

122 Mont. 120, 133, 199 P.2d 279; S t a t e v. McKenzie, (1976),
      Mont   .       , 557 P.2d 1023, 1037, 33 St.Rep. 1043 (Remanded by

t h e United S t a t e s Supreme Court f o r f u r t h e r c o n s i d e r a t i o n , see:

S t a t e v. McKenzie,              Mont   .        ,          P.2d            , 35    St.Rep.

759).     A l l of t h e questioned items were s u f f i c i e n t l y connected

t o t h e crime.

            Defendant r a i s e s a s e r r o r t h e admission i n t o evidence

of Exhibit 7A, a p i s t o l introduced f o r i l l u s t r a t i v e purposes

only.     The county a t t o r n e y upon presenting t h i s p i s t o l s t a t e d :

            "Q.    I ' m going t o show you a weapon and have
             i t marked. (Whereupon, S t a t e ' s proposed Exhibit
             7A i s marked f o r i d e n t i f i c a t i o n . )

           "Q.  F i r s t of a l l , I ' m going t o t e l l you t h i s
           was n o t t h e weapon t h a t d i d t h e shooting.            **    *I1



Af t e r some d i s c u s s i o n and an o b j e c t i o n by defendant t h a t Exhibit

7 was n o t t h e gun t h a t shot t h e v i c t i m and t h e r e f o r e i t was
A

t o t a l l y immaterial and i r r e l e v a n t t o t h e c a s e , t h e t r i a l c o u r t

apparently admitted t h e e x h i b i t i n t o evidence without a motion

from e i t h e r party.

           O n appeal defendant now a l l e g e s s i n c e no attempt was

made t o introduce t h e e x h i b i t , t h e erroneous admittance of t h e

e x h i b i t i n t o evidence misled t h e jury i n t o b e l i e v i n g t h e

defendant was t h e owner of t h e murder weapon.

           The county a t t o r n e y c l e a r l y s t a t e d t h a t t h e e x h i b i t was

t o be used f o r i l l u s t r a t i v e purposes only.          While n e i t h e r p a r t y

moved t o admit t h i s e x h i b i t i n t o evidence, they d i d not o b j e c t

when t h e t r i a l c o u r t s t a t e d " ~ x h i b i t7A may be admitted i n t o

evidence. I'

           I n a d d i t i o n t o lacking a s p e c i f i c o b j e c t i o n f o r admitting

t h i s e x h i b i t without a motion, w s e e no s u b s t a n t i a l p r e j u d i c e .
                                         e

Both t h e s t a t e and defendant c l e a r l y s t a t e d t h e e x h i b i t was n o t

t h e murder weapon.
          Defendant next raises an additional series of error

concerning the introduction of hearsay testimony. Many of the
allegations of error deal with the introduction of statements
made by defendant and admitted by the trial court as a verbal

act exception to the hearsay rule.
          The law on admissions against interest is well estab-

lished.    Section 93-401-27, R.C.M.   1947, dealing with facts

which may be proven at trial, provides in pertinent part:
          "2. The act, declaration or omission of a party,
          as evidence against such party. 1 I

An admission has been defined as any voluntary statement by an

accused relating to some particular fact or circumstance which

indicates a consciousness of guilt and tends to connect the

accused with the crime charged.      State v. Allison, (1948), 122
Mont. 120, 144, 199 P.2d 279.

          The state questioned the sheriff regarding statements

made by the defendant's son. Defendant objected on the grounds
that any statements made by the son concerning the sunglasses
would be hearsay, The county attorney responded to this objection
by stating:
          "It's the same verbal act that we're talking
          about now. We're not asking Mr. Hagel to tell
          the statement was true, but that the statement
          was made * * *.I1

These statements would have been hearsay had they been offered
to prove the truth of the matter stated. However, as the county
attorney stated, they were not offered for that purpose but
rather to show how the investigation focused on the defendant
as a suspect,
          Going further through the transcript we note defendant's

son's subsequent testimony. The son stated he had not identified

the sunglasses but rather said: "Those look like my dad's

sunglasses.II
                             - 9 -
             Accordingly, we f i n d no s u b s t a n t i a l p r e j u d i c i a l e f f e c t

on t h e defendant.             A s s t a t e d by t h i s Court i n S t a t e v. Rornero,

(1973), 161 Mont. 333, 341, 505 P.2d 1207, under s e c t i o n 95-

2425, R.C.M.          1947:

                        "Any e r r o r , d e f e c t , i r r e g u l a r i t y o r
             variance which does n o t a f f e c t s u b s t a n t i a l
             r i g h t s s h a l l be disregarded.          **      *'I



             Additional e r r o r i s a l l e g e d r e s u l t i n g from t h e comments

and remarks made by t h e prosecutor.                       Defendant contends t h e

comments were inflammatory and p r e j u d i c i a l .                   The l a c k of

s i g n i f i c a n c e of t h i s a l l e g e d e r r o r i s p a r t i c u l a r l y found i n

defendant's f a i l u r e t o take any c o r r e c t i v e measure during t r i a l .

S t a t e v. Caryl, (1975), 168 Mont. 414, 432, 543 P.2d 389.

             Defendant had t h e burden t o show t h a t t h e remarks and

comments a f f e c t e d h i s s u b s t a n t i a l r i g h t .    I n t h e absence of such

showing t h e r e can be no prejudice.                    S t a t e v. Meidinger, supra.

             A l i k e contention of e r r o r i s made by defendant concerning

a l l e g e d comments on t h e evidence made by t h e D i s t r i c t Court.

For s i m i l a r reasons, no merit i s found i n t h i s argument.                           The

r e f e r e n c e s c i t e d from t h e t r a n s c r i p t a r e n i t p i c k y and f a i l t o

q u a l i f y a s comments on e i t h e r t h e weight o r i n t e r p r e t a t i o n of

t h e evidence.          During t r i a l defendant d i d n o t o b j e c t t o any

of t h e statements of t h e c o u r t now a l l e g e d t o be p r e j u d i c i a l ,

nor d i d he take any o t h e r c o r r e c t i v e a c t i o n .          S t a t e v. Jensen,

(1969), 153 Mont. 233, 236, 455 P.2d 631.

             F i n a l l y , defendant contends t h e t r i a l c o u r t gave 7

improper jury i n s t r u c t i o n s and f a i l e d t o submit 14 proper i n -

s t r u c t i o n s on behalf of t h e defendant.

             B r i e f l y , 2 of t h e 7 s p e c i f i c a t i o n s of e r r o r concerning

improper i n s t r u c t i o n s were n o t objected t o a t t h e time t h e

i n s t r u c t i o n s were s e t t l e d .   These i n s t r u c t i o n s , Court's In-

s t r u c t i o n s #7 and #16, cannot now be challenged on appeal f o r
t h e f i r s t time.         S t a t e v. Meidinger, supra.                   A third alleged

improper i n s t r u c t i o n , Court's I n s t r u c t i o n #3, was objected t o on

t h e grounds t h a t a s h o r t e r more concise i n s t r u c t i o n was a v a i l a b l e .

Court's I n s t r u c t i o n #3 i s recommended and found i n t h e Montana

J u r y I n s t r u c t i o n Guide.        Court's I n s t r u c t i o n /I18 was objected t o by

defendant on t h e grounds of being r e p e t i t i o u s of a p r i o r c o u r t

instruction.            A reading of t h e i n s t r u c t i o n s r e v e a l s t h e i n s t r u c -

t i o n objected t o defined c i r c u m s t a n t i a l evidence, whereas t h e

p r i o r c o u r t i n s t r u c t i o n d i f f e r e n t i a t e d d i r e c t and c i r c u m s t a n t i a l

evidence and explained how the jury should consider c i r c u m s t a n t i a l

evidence.          W f i n d no merit i n defendant's o b j e c t i o n .
                    e

             The remainder of defendant's a l l e g e d improper jury i n -

s t r u c t i o n s f a i l t o e s t a b l i s h any r e v e r s i b l e e r r o r and w deem
                                                                                         e

them n o t worthy of discussion.

              Of t h e 14 i n s t r u c t i o n s proposed by defendant, b u t n o t

given, 1 were r e j e c t e d on t h e grounds of being r e p e t i t i o u s of
        1

given i n s t r u c t i o n s .     A f a i r reading of a l l of t h e jury i n s t r u c t i o n s

a s a whole demonstrates they a r e s u f f i c i e n t and properly i n -

s t r u c t e d t h e jury on t h e law governing t h i s case.                          Those jury

i n s t r u c t i o n s r e j e c t e d a s r e p e t i t i o u s were n o t an abuse of

d i s c r e t i o n by t h e c o u r t .

             The remaining 3 proposed i n s t r u c t i o n s a l s o f a i l t o provide

grounds f o r r e v e r s a l .         Defendant attempted t o o f f e r an i n s t r u c t i o n

concerning t h e defense of a l i b i .                    This i n s t r u c t i o n was properly

r e j e c t e d a s defendant's case was not founded upon an a l i b i defense.

N n o t i c e of such a defense was given a s required by s e c t i o n
 o

95-1803(3), R.C.M.                1947.      N claim was made by defendant i n keeping
                                              o

with t h e defense of a l i b i .

             Defendant a l s o proposed 2 i n s t r u c t i o n s providing a l e g a l

d e f i n i t i o n f o r the words "could" and ''similar".                           The D i s t r i c t

Court refused these i n s t r u c t i o n s s t a t i n g :
       '*
        I     * * They [the jury] heard the testimony
            of the similarities and it's up to them to
            determine the similarities and its not within
            the province of this court to say what similarity
            is or is not.1 1

We find no error on the part of the trial court in refusing these

instructions.

            This Court has carefully reviewed the issues for review

presented by the defendant. We find sufficient substantial

evidence, if believed by the jury. We find no abuse of judicial

discretion or reversible error.

            The judgment of the trial court is affirmed.




We Concur:



                   $LJ&tQQ\
Chief Justice




Judge, sitting with the Court.